Rao, Chief Judge:
This appeal for reappraisement was submitted for decision upon the following stipulation of counsel:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the merchandise marked “A” and initialed J.C.E. (Initials) by Import Specialist J. C. Ellis (Import Specialist’s Name) on the invoices covered by the instant appeal consists of oval tubing mats composed of 35% reprocessed wool, 35% rayon, and 30% miscellaneous textile by-products, which merchandise was exported from Japan on or about Febrjuary 15, 1962, and that said merchandise is not on the list of products published in T.D. 54521 from which the application of the Customs Simplification Act of 1956 (P.L. 927, 84th Congress, Second Session) is withheld.
*782IT IS FURTHER STIPULATED AND AGREED that the price at the time of exportation to the United States of the instant merchandise at which such or similar merchandise was freely sold, or in the absence of sales, offered for sale in the principal markets of the country of exportation, in the usual wholesale quantities, and in the ordinary course of trade, for exportation to the United States, including the cost of all containers of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States, was $0.1315 per square foot.
IT IS FURTHER. STIPULATED AND AGREED that the instant appeal is submitted for decision upon this stipulation, being-limited to the merchandise marked “A” as aforesaid and abandoned in all other respects.
On the agreed facts, I find and hold that export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 70 Stat. 943, is the proper basis for the determination of the value of the merchandise represented by the items marked “A” and with the initials of the import specialist on the invoices covered by the appeal herein, consisting of oval tubing mats composed of 35 percent reprocessed wool, 35 percent rayon, and 30 percent miscellaneous textile by-products, and that said value is $0.1375 per square foot.
Judgment will be entered accordingly.